NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            08-SEP-2021
                                            08:41 AM
                                            Dkt. 38 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

             STATE OF HAWAI#I, Plaintiff-Appellee, v.
            GUY BROOKS JARAMILLO, Defendant-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                    (CASE NO. 2CPC-XX-XXXXXXX)


              ORDER GRANTING MOTION TO DISMISS APPEAL
      (By: Ginoza, Chief Judge, Nakasone and Fujise, JJ.)
          Upon review of Defendant-Appellant Guy Brooks
Jaramillo's September 2, 2021 Motion to Dismiss Appeal, the
papers in support, and the record, it appears that (1) the appeal
has been docketed; (2) Jaramillo seeks to dismiss the appeal;
(3) attached to the motion is Jaramillo's declaration showing he
understands the consequences of voluntary dismissal, consistent
with Hawai#i Rules of Appellate Procedure (HRAP) Rule 42(c); and
(4) dismissal is authorized by HRAP Rule 42(b) and (c).
          Therefore, IT IS HEREBY ORDERED that the motion is
granted, and the appeal is dismissed.
          DATED: Honolulu, Hawai#i, September 8, 2021.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge

                                    /s/ Alexa D.M. Fujise
                                    Associate Judge